Citation Nr: 1503931	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-29 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a neck disability to include bilateral trapezius and sternocleidomastoid muscle spasms on the right.


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to September 2007

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  


The issue of left ear hearing loss has been raised by the record in the Veteran's August 2012 substantive appeal to the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a neck disability to include bilateral trapezius and sternocleidomastoid muscle spasms on the right is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his tinnitus is at least as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

 VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93 ; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014). The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1) (2014) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Since the Board is granting the Veteran's appeals for service connection for tinnitus there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 38 C.F.R. § 3.303(a) (2014).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Merits

The Veteran contends that his tinnitus is related to his active duty service.

The Veteran is competent to report exposure to noise.  He is also credible in this regard as the evidence shows the Veteran's occupation in service was that of aircraft technician.  This is a military occupational specialty consistent with exposure to loud noises. 38 U.S.C.A. § 1154(a).  Thus, while an in-service injury is not necessarily established, the Board finds that the Veteran has presented sufficient evidence showing that he was exposed to noise in service.

The Veteran has a diagnosis of tinnitus as reported in his July 2009 VA examination.  In this examination the examiner states that an "opinion [could] not be rendered regarding service connection of tinnitus until a C-File review and an ENT consultation for possible medical intervention can be completed."  (Emphasis added).  An addendum opinion followed this VA examination in October 2009 wherein the same examiner reported that the "Veteran's tinnitus is not caused by military noise exposure, but rather is most likely caused by the possible middle ear pathology causing the conductive component in Veteran's hearing on the left side."  This opinion is conditioned on an ENT evaluation that the VA examiner recommends.  This opinion is, in part, inadequate, as it has no basis for why the Veteran's conductive component in the Veteran's hearing is not related to the Veteran's noise exposure or more importantly his active service.  Instead, the examiner lists two possible factors in an equivocal statement.  Considering that the examiner provides no real opinion on the etiology of the Veteran' tinnitus, the Board finds that the VA examiner's remarks are of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (whether the medical expert provided fully articulated opinion is one factor in determining the probative value of a medical opinion).

Regarding the Veteran's statements that he has had tinnitus since January 2007 as reported in his application for VA benefits in March 2009, less than two years after his separation from service, the Board acknowledges that the Veteran is competent to attest to the current and in-service manifestations of tinnitus, as this condition is capable of lay diagnosis.  Charles v. Principi, 16 Vet. App 370 (2002) (tinnitus can be observed by the lay person); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer). 

Moreover, the Veteran is similarly competent to report a continuity of relevant symptoms regarding his tinnitus since his period of active duty.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Charles v. Principi, 16 Vet. App. at 374; Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  Furthermore, the Veteran's statements in this regard are uncontroverted by the other evidence of record and are therefore deemed credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  As such, those statements constitute probative evidence of a nexus between the Veteran's current tinnitus and his conceded in-service noise exposure.  Considering the foregoing the Board finds that there is sufficient evidence to support an award of service connection on a direct basis for tinnitus.  See 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Therefore, the Board finds that service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal of entitlement to service connection for a neck disability to include bilateral trapezius and sternocleidomastoid muscle spasms on the right.  Initially, in the July 2009 VA examination the Veteran stated that he was still serving in the reserve forces, however, VA made no attempt to procure service treatment records from this the Veteran's reserve service.  

Additionally, the July 2009 VA examination was inadequate as it provides contradictory statements.  The examiner in this examination reports first that the "Veteran did have some tenderness to palpation and spasms in the bilateral trapezius and sternocleidomastoid muscle on the right."  The examiner then goes on to state that" the Veteran has some mild low grad cervical strain currently not symptomatic."  The VA examiner does not explain how the Veteran could be suffering from tenderness to palpations and spasms in the bilateral trapezius and sternocleidomastoid muscle on the right and not be symptomatic.  Thus a new VA examination is warranted.

Regarding the Veteran's Reserve service treatment records (STRs), the Veteran informed VA in the July 2009 VA examination that he was in the Reserve service.  No action was taken to solicit additional information about this service and or to attempt acquire medical evidence from his Reserve unit.  Given the lack of medical evidence in the claims file, which contains only VA examinations and STRs from active duty service, the STRs from the Veteran's Reserve service are relevant to the Veteran's contentions.  As the Veteran's correspondence in April 2009 stated, "[t]he reason I do not have additional information[] I do not have enough money to seek civilian medical help so the only documents I have are the ones on my medical record."  Considering the foregoing, the Veteran's claim requires further development.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Therefore, the Board finds that the proper procedures are to be followed to obtain the Veteran's STRs from his period in the Reserve since his discharge in September 2007.

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate steps to locate and obtain the Veteran's STRs for his military service in the Reserves following discharge from active duty in September 2007.  If obtained, those records must be associated with the claims files. 

If the STRs of the Veteran's military service in Reserves cannot be obtained, take the appropriate steps to inform the Veteran that the records either no longer exist or that such records cannot be located and further attempts to locate and obtain them would be futile.

2.  After the above development is accomplished, schedule the Veteran for an appropriate VA examination of his neck disability, to include bilateral trapezius and sternocleidomastoid muscle spasms on the right, from a different examiner than the one who conducted the Veteran's examination in July 2009.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report. 

The VA examiner should review the service treatment records and any post-service records contained in the claims folder and take a detailed history from the Veteran regarding his a neck disability to include bilateral trapezius and sternocleidomastoid muscle spasms on the right, and continuity of symptoms since his service. 

After considering the pertinent information in the record in its entirety, the VA examiner should indicate whether it is at least as likely as not, i.e. 50 percent probability or greater that any current neck disability is related to his active service.  The examiner should consider and discuss any lay assertions of in-service injury in his or her rationale for his or her opinion.

If the examiner's etiological opinion is negative, the examiner must specifically identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current disability and his period of military service.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained. 

5. Ensure that the examination report complies with this Remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

6. Then, the AOJ should readjudicate the Veteran's claims on appeal based on a review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case (SSOC) should be furnished to the Veteran and his representative, they should be afforded the requisite opportunity to respond, and, if indicated, the case should thereafter be returned to the Board for further appellate action.

 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


